Citation Nr: 0101574	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  93-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee and hip 
disabilities secondary to service-connected stress fractures 
of the heels.  

2.  Entitlement to service connection for kidney disability 
secondary to medication prescribed for service-connected 
disabilities.  

3.  Entitlement to service connection for duodenitis and 
gastritis with reflux secondary to medication prescribed for 
service-connected disabilities.  

4.  Entitlement to a disability evaluation in excess of 50 
percent for dysthymia.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for jaw trauma with scars.  

6.  Entitlement to an increased (compensable) evaluation for 
stress fractures of the heels.  

7.  Entitlement to an effective date earlier than March 11, 
1990, for a grant of service connection for dysthymia.  

8.  Entitlement to an effective date earlier than February 
10, 1986, for a grant of service connection for irritable 
bowel syndrome.  

9.  Entitlement to an effective date earlier than March 11, 
1991, for a grant of a 30 percent evaluation for irritable 
bowel syndrome.  

10.  Entitlement to an effective date earlier than March 11, 
1991, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1978; a prior period of inactive service of 
approximately 2 months was shown on the DD 214.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, for additional development.  Following 
the veteran's move to Florida, his case was transferred to 
the RO in St. Petersburg, Florida..  

In May 1993 and again in September 2000, the veteran gave 
sworn testimony at a hearing before the undersigned Member of 
the Board, sitting at Washington, D.C.  A transcript of those 
hearings are of record.  This case is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for psychiatric disability was denied by the Board 
in May 1989.  

2.  An application to reopen a claim of entitlement to 
service connection for psychiatric disability was received on 
March 11, 1991.  

3.  Dysthymia was initially diagnosed on VA examination in 
May 1996.  

4.  A rating decision dated in October 1996 granted service 
connection for dysthymia, effective from March 11, 1990, 
based on a report of the veteran's hospitalization by VA from 
February 21 to March 20, 1990, for treatment of suicidal 
ideation and an adjustment disorder.  

5.  The veteran filed his initial claim for service 
connection for irritable bowel syndrome on February 10, 1986.  

6.  A rating decision dated in October 1986 granted service 
connection for irritable bowel syndrome and assigned a 
noncompensable rating for that disorder, effective from 
February 10, 1986.  

7.  The veteran disagreed with the noncompensable rating 
assigned and later perfected his appeal from the October 1986 
rating determination.  

8.  A rating decision dated in March 1988 granted a 
compensable evaluation for irritable bowel syndrome, 
effective from August 24, 1987, the date of a statement by a 
VA physician that the veteran experiences consistent diarrhea 
that caused him to be unable to work.  The physician further 
stated that the veteran had been on numerous medications to 
control his bowel and that they had not worked.  

9.  The veteran's letter disagreeing with the 10 percent 
rating assigned was received in May 1988.  

10.  A rating decision dated in December 1991 granted a 30 
percent evaluation for irritable bowel syndrome, effective 
from March 11, 1991, the date of receipt of a reopened claim 
for an increased rating.  

11.  The veteran had a pending claim for an evaluation in 
excess of 10 percent for irritable bowel syndrome when his 
claim for increase was received on March 11, 1991.  

12.  It is probable that the veteran manifested severe 
irritable bowel syndrome when his claim for service 
connection for irritable bowel syndrome was received on 
February 10, 1986, and that he had severe symptoms of 
irritable bowel syndrome essentially continuously thereafter.  

13.  A rating decision dated in August 1997 granted a TDIU, 
effective from March 11, 1991.  

14.  Prior to March 11, 1991, service connection was in 
effect for dysthymia, rated 50 percent disabling; irritable 
bowel syndrome, now rated 30 percent disabling; and latent 
allergic rhinitis, rated noncompensably disabling; the 
combined service-connected evaluation was 70 percent, 
effective from March 10, 1990.  

15.  Evidence of record prior to March 11, 1991, indicates 
that the veteran had attended college for three years after 
he was discharged from the Navy and that he had previously 
completed his high school education with a general 
equivalency diploma (GED).  He later worked as a contractor 
building residential homes.  He also worked in restaurants 
and department stores.  He reportedly last worked full time 
in October 1985.  

16.  Effective March 10, 1990, but not earlier, the veteran 
was precluded from securing or following a substantially 
gainful occupation, consistent with his education and work 
experience, solely as a result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 11, 
1990, for a grant of service connection for dysthymia have 
not been met.  38 U.S.C.A. §§ 1131, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.155, 3.400 (2000).  

2.  The criteria for an effective date earlier than February 
10, 1986, for a grant of service connection for irritable 
bowel syndrome have not been met.  38 U.S.C.A. §§ 1131, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 3.400 (2000).  

3.  The criteria for an effective date of February 10, 1986, 
for a grant of a 30 percent evaluation for irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code 
7319 (2000).  

4.  The criteria for an effective date of March 10, 1990, for 
a grant of a total rating based on individual unemployability 
due to service-connected disabilities have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Earlier effective date for a grant of service connection 
for dysthymia

The record shows that the veteran's initial claim of 
entitlement to service connection for psychiatric disability 
was received on April 18, 1986.  The pertinent diagnoses 
following a VA hospitalization in June and July 1986 were 
adjustment reaction with depressed mood, and passive-
aggressive personality disorder.  A fee-basis psychiatric 
examination in August 1986 culminated in diagnostic 
impressions of personality disorder with mixed narcissistic 
and asocial features, and psychosexual problems involving 
gender identity and gender role.  The veteran reported that 
he had two years of business school but that he had to drop 
out because of stress.  He said that he had worked as a 
builder but that the job was too stressful and he gave it up 
in October 1985.  He stated that he could not stand the 
stress and that his diarrhea kept him from sustained 
activity.  

A rating decision dated in October 1986 denied entitlement to 
service connection for psychiatric disability as classified 
by the examiner in August 1986.  In May 1987, the veteran 
disagreed with the rating determination and requested a 
statement of the case, noting that his claim encompassed both 
a personality disorder and chronic anxiety.  

It is unclear from the record whether the veteran actually 
perfected his appeal of this claim, but the Board in May 1989 
elected to consider the claim on a de novo basis without 
regard to the finality of prior rating determinations.  The 
Board found that psychiatric symptoms exhibited by the 
veteran during service were manifestations of a character 
disorder and not of an acquired disability.  The Board 
further found that an acquired psychiatric disorder did not 
have its onset until several years after separation from 
service and was unrelated to service.  Accordingly, the Board 
denied service connection for psychiatric disability on a 
direct incurrence basis and also denied service connection 
for a diagnosed character disorder because the character 
disorder was regarded as a developmental disability for which 
compensation benefits were not payable under 38 C.F.R. 
§ 3.303(c).  The Board's decision was final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).  

On March 11, 1991, the veteran filed an application to reopen 
his claim for service connection for psychiatric disability.  
His application was initially denied by the RO, and he 
appealed.  The veteran offered sworn testimony on this issue 
before the undersigned in May 1993.  In a remand dated in 
September 1993, the issue was reclassified as service 
connection for a nervous condition on a direct or secondary 
basis.  A VA examination in October 1993 resulted in an Axis 
I diagnosis of somatization disorder.  The claim was again 
denied by the RO.  In September 1995, the Board again 
remanded the claim for additional evidentiary development.  

On VA examination in October 1991, no psychiatric disorder 
was diagnosed on Axis I; a passive-aggressive personality 
with psychosexual confusion was diagnosed on Axis II.  

A VA examination in May 1996 culminated in a diagnosis of 
dysthymia.  The examiner stated that the veteran presented 
with a longstanding history of depression and anxiety 
symptoms that could be accounted for by a diagnosis of 
dysthymia.  

Accordingly, the RO in October 1996 granted service 
connection for dysthymia and assigned a 50 percent evaluation 
for the disorder, effective from March 11, 1990.  The 
psychiatric examiner in May 1996 observed that the veteran's 
longstanding irritable bowel syndrome was aggravated by his 
stress and anxiety.  Secondary service connection under 38 
C.F.R. § 3.310(a) (2000), or under the holding in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), is not warranted when a 
nonservice-connected disability is found to be aggravating a 
service-connected disability.  Johnston v. Brown, 10 Vet. 
App. 80, 85-86 (1997).  

Thus, the grant of service connection was on a direct 
incurrence basis, the same basis upon which the claimed 
benefit had been denied by the Board in May 1989.  The RO 
essentially found that new and material evidence had been 
received to reopen and grant the claim.  However, the 
effective date assigned for the grant of service connection 
was in fact a year earlier than the date of receipt of the 
application to reopen and seems, therefore, to have been in 
error.  Under governing law, the effective date for a grant 
of service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his application to 
reopen his previously and finally denied claim.  Smith v. 
West, 11 Vet. App. 134, 138 (1998); see Waddell v. Brown, 5 
Vet. App. 454, 456 (1993) (effective date for reopened claim 
cannot be the date of the original claim).  

At his hearing at the RO in January 1998, the veteran 
maintained that he had received a diagnosis of generalized 
anxiety disorder at a VA medical center in 1986 and claimed 
that he had psychiatric problems since his separation from 
service.  In his testimony in September 2000, the veteran 
pointed to the VA physician's statement of August 24, 1987, 
that the veteran's symptoms of anxiety were first noticed by 
treating personnel in January 1986 and that they were highly 
implicated in his chronic irritable bowel.  The veteran 
therefore claims that he is entitled to an effective date for 
service connection for psychiatric disability, effective from 
separation.  His argument seems to be that as he has had 
irritable bowel syndrome since service, the medical evidence 
shows that he had a concomitant psychiatric disability that 
must likewise have dated from service.  

The veteran testified in September 2000 that symptoms of 
anxiety and depression began in service.  He indicated that 
his panic attacks also began at that time.  He testified that 
he first sought medical treatment for his psychiatric 
problems following service in 1986, when he went to a VA 
facility for his irritable bowel syndrome.  He said that he 
had had all of these symptoms since separation and they 
simply became progressively worse.  

However, the fact that the veteran may have had psychiatric 
symptoms - or even that a psychiatric disorder was identified 
in VA treatment or examination reports - prior to March 10, 
1990, the currently assigned effective date, is unavailing.  
Although any communication or action indicating an intent to 
apply for one or more benefits administered by VA "may be 
considered an informal claim," 38 C.F.R. § 3.155(a), even an 
informal claim for must identify the benefit sought.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998) (Court's emphasis).  

Moreover, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  
Brannon v. West, 12 Vet. App. at 35.  The Court of Appeals 
for Veterans Claims has recently emphasized this point:  
"[T]he effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection [between a claimed disorder 
and a service-connected disorder], but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  [Case citations omitted]  
Furthermore, because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal 
claim."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In Lalonde, the Board denied a claim of entitlement to an 
effective date for service connection for an anxiety disorder 
earlier than the date of receipt of the claim therefor in 
March 1993.  It is significant that the Court, in affirming 
the Board, specifically noted that while being treated by VA, 
the veteran had consistently complained, at least since 1964, 
of a nervous condition.  However, the Court found that the 
record was devoid of any communication from the veteran prior 
to March 1993 that could be construed as a formal or informal 
claim for benefits that identified the benefit sought - 
service connection for his nervous condition.  Id., at 381-
82.  See KL v. Brown, 5 Vet. App. 205, 208 (1993) (VA 
outreach center records showing that veteran sought 
assistance for depression, substance abuse and domestic, 
marital, housing, and vocational problems did not show any 
intent on his part to seek service connection for post-
traumatic stress disorder and did not identify the benefit 
sought - service connection).  Thus, the fact that the 
veteran was examined or treated for psychiatric problems 
before he was service connected for them does not warrant an 
effective date for service connection retroactive to that 
time.  It follows that an earlier effective date for a grant 
of service connection for dysthymia is not warranted.  

B.  Earlier effective date for a grant of service connection 
for irritable bowel syndrome

It is essentially contended that the veteran had irritable 
bowel syndrome when he got out of service and that the 
effective date for service connection for irritable bowel 
syndrome should date from his separation from service.  

The record shows, however, that the veteran's initial claim 
of entitlement to service connection for irritable bowel 
syndrome was not received until February 10, 1986.  Service 
connection for irritable bowel syndrome was granted by a 
rating decision dated the following October, effective from 
the date of receipt of the claim.  There is no indication in 
the record of any earlier claim for service connection for 
irritable bowel syndrome.  The earliest claim of record for 
any VA compensation benefits was a claim for service 
connection for multiple allergies received in February 1980.  

The veteran testified in September 2000 that he thought that 
in 1979 he had filed a claim for service connection for 
allergic rhinitis "and/or irritable bowel syndrome."  He 
recalled that the report mentioned both conditions, although 
he did not have the form before him at the time of his 
testimony.  The record shows that a VA examination in July 
1980 included an examination of the gastrointestinal system 
that resulted in a diagnosis of irritable bowel syndrome.  
However, this diagnosis was essentially by history because no 
objective findings of irritable bowel syndrome were shown.  
The Request for Physical Examination, VA Form 21-2507, that 
accompanied the examination report indicates that the veteran 
was seeking service connection for multiple allergies.  It 
was further indicated that he was treated in service for 
allergic rhinitis and irritable bowel syndrome, but there was 
no indication that the veteran was claiming service 
connection for the latter condition.  

The fact that the veteran did not inquire regarding the 
status of a claim for service connection for irritable bowel 
syndrome after the RO informed him in August 1980 that 
service connection had been established for latent allergic 
rhinitis suggests that there was no claim pending for service 
connection for irritable bowel syndrome.  It is notable that 
the veteran appealed the noncompensable rating assigned for 
latent allergic rhinitis, which was affirmed by the Board in 
September 1981, but did not mention any pending claim for 
irritable bowel syndrome during the appeal process, including 
in his substantive appeal, which contained a two-page 
description of symptoms of his rhinitis.  

Thus, there is no showing of any communication or action 
indicating an intent to claim service connection for 
irritable bowel syndrome prior to February 10, 1986, when the 
veteran's informal claim for service connection was first 
received.  See 38 C.F.R. § 3.155(a).  

If a claim of entitlement to service connection is received 
within a year following separation from service, the 
effective date will be the day following separation.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
However, where, as here, the initial claim for service 
connection for irritable bowel syndrome was received more 
than a year following separation, the general rule applies.  
That rule is that the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  See Rodriguez v. West, 189 F.3d 1351, 
1354 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 1270 (2000) 
(it is the "unequivocal command" of § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefor).  In these circumstances, an 
earlier effective date for a grant of service connection for 
irritable bowel syndrome is not warranted.  

C.  Earlier effective dates for a 30 percent rating for 
irritable bowel syndrome and for a TDIU

1.  Irritable Bowel Syndrome

The effective date of an award of increased compensation, 
including a TDIU, is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date; otherwise, the effective date is the later of the date 
of increase in disability or the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The rating decision of October 1986 that granted service 
connection for irritable bowel syndrome assigned a 
noncompensable rating for that disability, effective from 
February 10, 1986.  The record shows that the veteran filed a 
timely notice of disagreement with the rating assigned and 
perfected his appeal therefrom.  In his notice of 
disagreement, he challenged the adequacy of the VA 
examination that diagnosed his irritable bowel syndrome.  

Following a VA examination in February 1988, the RO granted a 
10 percent evaluation for irritable bowel syndrome under 
Diagnostic Code 7319, effective from August 24, 1987, the 
date of a statement by a VA physician indicating that the 
veteran was then experiencing "consistent" diarrhea that 
caused him to be unable to work.  The physician further 
stated that the veteran had been on numerous medications to 
control his bowel and that they had not worked.  The 
physician, who was the veteran's treating psychiatrist, said 
that the veteran had been treated with Librium for tension 
and Doxepin for anxiety and depression.  In January 1987, he 
was given a positive diagnosis of HTLV-III/HIV Stage III and 
since then his anxiety level had increased.  He was also 
experiencing depression due to the unfavorable outcome of his 
physical condition, which was not expected to improve.  This 
statement was a "DIAGNOSIS OF BORROWER'S PRESENT MEDICAL 
CONDITION" as part of a report to the United States 
Department of Education of the Borrower's Total and Permanent 
Disability in conjunction with a student loan program.  This 
statement was received from Senator Sasser on October 27, 
1987.  

Additional evidence was thereafter received, and supplemental 
statements of the case addressing this issue were furnished 
in March and July 1988.  In remanding the issue of 
entitlement to a compensable evaluation for allergic rhinitis 
in May 1989, the Board noted in ITEMS RELATING TO PRESENT 
APPELLATE STATUS that the issue of entitlement to an 
increased rating for irritable bowel syndrome had also been 
certified for appeal.  The Board stated that it would not 
address the issue because there had been no correspondence 
from the veteran indicating that he desired to continue his 
appeal after the RO had granted the 10 percent evaluation for 
irritable bowel syndrome in the rating decision of March 
1988.  

The veteran did not file an objection to this disposition and 
did not file a claim, formal or informal, for an increased 
rating for irritable bowel syndrome until March 11, 1991, 
when a reopened claim for increase was received.  Following a 
VA examination in October 1991, a rating decision in December 
1991 granted a 30 percent evaluation for irritable bowel 
syndrome, effective from the date of receipt of the reopened 
claim.  

Following remands of the earlier effective date issue, the RO 
found that treatment reports received showing treatment for 
irritable bowel syndrome prior to the effective date of the 
30 percent rating did not demonstrate a sufficient severity 
to warrant a higher rating prior to March 11, 1991.  It was 
felt that it was only on the VA examination of October 1991 
that sufficiently severe symptomatology was shown to warrant 
a 30 percent evaluation for irritable bowel syndrome.  

If the Board's action in May 1989 did not finally dispose of 
the claim for an increased rating for irritable bowel 
syndrome, it follows that the claim of entitlement to a 30 
percent evaluation for irritable bowel syndrome retroactive 
to February 1986 may not be cut off by the Board's action.  

The Board observes that when, in a letter of April 1, 1988, 
the RO notified the veteran of its grant of a 10 percent 
rating for irritable bowel syndrome, the RO also informed him 
that it had continued its denial of his claim of entitlement 
to service connection for a nervous condition and his claim 
of entitlement to a compensable rating for service-connected 
allergic rhinitis.  The RO continued as follows:  

The benefits allowed are less than 
substantially all of the benefits sought; 
therefore, appellate review will proceed 
unless your request for a withdrawal is 
received within 30 days from the date of 
this letter.  

In a letter to Senator Gore dated later in April, the RO 
stated that since all of the benefits sought by the veteran 
had not been granted, the RO was continuing to process his 
appeal.  

In a statement received in May 1988, the veteran responded to 
the supplemental statement of the case issued in March 1988 
by asserting that the 10 percent rating was "erroneous" in 
light of the VA physician's statement of August 24, 1987, 
that the veteran "experiences consistent diarrhea which 
causes him to be unable to work."  

The record demonstrates that the veteran affirmatively 
continued his appeal following the rating determination of 
March 1988 and specifically indicated that he was in 
disagreement with the 10 percent rating assigned.  The Board 
observes that under regulations then in effect, the March 
1988 rating determination would have become part of the 
appellate decision had one been rendered on that issue.  See 
38 C.F.R. § 19.193 (1988).  Under regulations then in effect, 
the decision of the Board "will dispose of each issue on 
appeal by allowance, denial, remand or dismissal, in whole or 
in part."  38 C.F.R. § 19.180(b) (1988).  No such action was 
taken by the Board in May 1989.  Instead, the Board 
erroneously characterized the veteran's action following the 
March 1988 rating decision and determined on that basis not 
to address the issue.  The veteran continuously prosecuted 
his claim for an increased rating following his notice of 
disagreement with the original rating decision granting a 
noncompensable rating.  It follows that prior to March 11, 
1991, he had a pending claim for an evaluation in excess of 
the ratings assigned prior to that date.  See 38 C.F.R. 
§ 3.160(c ), (d) (1988).  See also AB v. Brown, 6 Vet. App. 
35, 38 (1993) (on claim for original or increased rating, 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law, and such claim remains in controversy 
where less than the maximum available benefit is granted).  

The veteran maintained at his hearing in January 1998 that he 
had had all along the same symptoms of irritable bowel 
syndrome that he had when he filed his initial claim for 
service connection for that disorder in February 1986.  He 
therefore felt that his 30 percent evaluation should be 
retroactive to that date.  In testimony before a hearing 
officer at the RO in March 1992, the veteran said that the VA 
physician in August 1987 had suggested that symptoms of 
irritable bowel syndrome were first noted by treating 
personnel in January 1986.  

In order to warrant a 30 percent evaluation for irritable 
bowel syndrome retroactive to February 1986, the evidence of 
record must show that he manifested severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 10 percent rating is warranted for moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 
7319.  The 30 percent evaluation is the maximum schedular 
evaluation for irritable bowel syndrome under Diagnostic Code 
7319.  

The record shows that when the veteran was examined on 
admission to a VA hospital on May 24, 1986, his abdomen was 
soft, non-tender and without masses or organomegaly.  Bowel 
sounds were normoactive, and there were no rectal masses.  
During hospitalization, he was given two tablespoons of 
Metamucil every morning with juice or water.  He did well 
throughout his hospital course and his condition at the time 
of transfer to the Domiciliary unit on June 3, 1986, was 
stable.  He was to take two tablespoons of Metamucil every 
morning and to eat a high-fiber diet.  The pertinent 
diagnosis at discharge was irritable bowel syndrome.  

A VA hospitalization in June and July 1986 culminated in 
diagnoses of irritable bowel syndrome and passive-aggressive 
personality disorder.  Mild to moderate irritable bowel 
syndrome was diagnosed on a VA gastrointestinal examination 
in August 1986, which became the basis for the grant of 
service connection in October 1986.  When examined in August 
1986, the veteran reported that since separation from 
service, he had had diarrhea whenever he started a new job 
and said that it prevented him from working so that after a 
few months, he had to quit the job.  At times, he had 
normally formed stools for a few weeks, but whenever he was 
under stress, he had three to five stools a day, which were 
mushy to watery, with abundant mucus.  During these periods, 
he had mild generalized abdominal cramping, relieved by bowel 
movement.  He had had no bloody or tarry stools.  The 
previous year, his weight dropped from 160 to 130 pounds, but 
he had since gained weight back to 145 pounds.  His appetite 
was described as fairly normal.  He had had no nausea or 
vomiting and had never had jaundice or hepatitis.  It was 
reported that a diagnostic evaluation during a VA 
hospitalization in May 1986 had shown a normal upper 
gastrointestinal series, barium enema, flexible 
sigmoidoscopy, and a negative hemagglutination test for 
amebiasis.  On examination, the veteran appeared to be in no 
acute distress.  He did not appear anemic or jaundiced.  (A 
recent complete blood count was reportedly normal.)  He was 
well nourished.  His abdomen was soft, with normal bowel 
sounds and no masses, organomegaly, or tenderness.  The 
diagnostic impression was irritable bowel syndrome, varying 
from mild to moderate severity.  The examiner remarked that 
the veteran exhibited a fairly typical history for irritable 
bowel syndrome and that he had received a sufficient work-up 
to rule out an organic etiology.  The examiner also stated 
his belief that the veteran's inability to work was more 
related to his underlying psychiatric problem than to his 
irritable bowel syndrome per se.  It was therefore felt that 
his treatment should be primarily psychiatric.  

When the veteran was examined by VA in February 1988, it was 
reported that he had a history of irritable bowel syndrome 
with frequent diarrhea.  His height was 70 inches, and his 
weight was 148 pounds.  He was described as well developed 
and well nourished.  He reportedly prepared his own food, 
which consisted of about one meal a day for the previous two 
years.  He vomited solid food two to three times a week and 
stated that he had had bowel movements four to six times a 
day for the previous two years, for which he had been 
studied.  An upper gastrointestinal series was felt to show a 
possible antral ulcer versus artifact from barium collection.  
Bulbar and post bulbar duodenitis was also felt to be 
visualized.  The pertinent diagnoses were severe anxiety 
disorder, and irritable bowel syndrome most likely secondary 
to his anxiety disorder.  

On a VA gastrointestinal examination in October 1991, it was 
reported that since the examiner's examination of the veteran 
in August 1986, his symptoms of irritable bowel syndrome had 
continued.  The veteran still alternated between constipation 
and diarrhea, with diarrhea being more frequent.  During 
either diarrhea or constipation, the veteran had abdominal 
cramping, which was worse just before a bowel movement and 
was partly relieved by it.  The cramping was more on the left 
side of the abdomen.  When diarrhea was present, it was mushy 
to watery, without blood, and occurred three to four times a 
day.  The examiner noted that numerous endoscopic and X-ray 
studies had been done over the years, the most recent being a 
normal barium enema at the Regional Medical Center in July 
1990 and a normal (except for hemorrhoids) flexible 
sigmoidoscopy at the same facility at the same time.  The 
examiner stated that since he had seen the veteran in 1986, 
the veteran had gone from 145 to 165 pounds.  His irritable 
bowel symptoms had not changed since AZT was instituted some 
months previously.  The examiner stated that he was not aware 
that diarrhea was a side effect of AZT.  The examiner also 
stated that the veteran's psychiatrist had attributed some of 
his depression to his poor response to treatment for 
irritable bowel symptoms.  The veteran was not anemic; his 
hematocrit in August 1991 was 40.5.  On examination, the 
veteran was described as well developed and well nourished.  
He had no pallor or jaundice.  His abdomen was soft with 
slight tenderness over the sigmoid colon.  There were no 
masses, and the liver and spleen were not enlarged.  The 
pertinent impression was irritable bowel syndrome, which was 
felt to be moderately severe.  

Although the examiner in 1991 characterized the veteran's 
irritable bowel syndrome as moderately severe, the evidence 
tends to support the veteran's contention that his symptoms 
in 1986 were not materially different from those manifested 
in 1991, which became the basis for his 30 percent 
evaluation.  He testified in September 2000 that his symptoms 
were consistent from the late 1970's onward and included 
fluctuating weight, uncontrollable stools, and periodic 
diarrhea.  He said that he could only take Metamucil for his 
irritable bowel syndrome during this period of time.  The 
Board therefore concludes that a 30 percent rating for 
irritable bowel syndrome, retroactive to February 10, 1986, 
is warranted.  

2.  TDIU

The RO determined that the veteran's initial claim of 
entitlement to a TDIU was received on August 16, 1991, on a 
VA Form 21-4138 signed by the veteran.  The RO found that 
this was the first clear indication that the veteran felt 
that he was entitled to compensation based on individual 
unemployability.  In a remand dated in September 1993, the 
Board assumed jurisdiction of the TDIU issue, which the RO 
subsequently denied in a rating decision dated in April 1994.  
In September 1995, the Board again remanded the TDIU issue 
for additional development.  In a rating decision dated in 
August 1997, a TDIU was granted, effective from March 11, 
1991.  

The veteran testified at a hearing before a hearing officer 
at the RO in January 1998 that he believed that the effective 
date for a grant of his TDIU should be in 1986.  

The Board notes that when the veteran underwent a VA 
gastrointestinal examination on August 27, 1986, he reported 
that since separation from service, he had had diarrhea 
whenever he started a new job and said that it prevented him 
from working so that after a few months, he had to quit the 
job.  

A report of VA examination may be accepted as an informal 
claim for benefits if it relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2000).  Where, 
as here, a formal claim for compensation has been allowed, 
the receipt of a report of VA examination will be accepted as 
an informal claim for increased benefits.  38 C.F.R. § 
3.157(b).  The date of the examination is deemed for this 
purpose to be the date of receipt of the informal claim.  
38 C.F.R. § 3.157(b)(1).  

The VA gastrointestinal examination in August 1986 was for 
service-connected disability and sufficiently specific to put 
the RO on notice that the veteran was claiming entitlement to 
a TDIU.  See Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  However, the RO did not then forward to the veteran 
a formal application form (VA Form 21-8940) for a TDIU.  If a 
formal claim is received within a year from the date it is 
sent to the veteran, the formal claim is deemed filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  However, in this case, the one-year filing 
period under 38 C.F.R. § 3.155(a) for submission of a formal 
claim did not begin to run.  The initial formal claim for a 
TDIU (VA Form 21-8940) was not received until many years 
later.  Since the one-year period for filing a formal claim 
was never triggered, the informal claim of August 27, 1986, 
must be accepted, as a matter of law, as the date of the 
claim for a TDIU for purposes of determining an effective 
date under the controlling law and regulations.  Servello v. 
Derwinski, 3 Vet. App. at 200.  

The question thus presented is whether the evidence of record 
between August 27, 1986, and March 11, 1991, demonstrated 
that the veteran was unemployable as a result of his service-
connected disabilities.  

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2000).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Prior to March 11, 1991, service connection was in effect for 
dysthymia, rated 50 percent disabling; irritable bowel 
syndrome, now rated 30 percent disabling; and latent allergic 
rhinitis, rated noncompensably disabling.  The combined 
service-connected evaluation was 70 percent, effective from 
March 11, 1990.  

The record shows that the Board denied entitlement to a 
compensable evaluation for allergic rhinitis in January 1990.  
The 10 percent rating for allergic rhinitis was effective 
from March 11, 1991, the date of receipt of a reopened claim 
for that benefit.  As indicated above, service connection was 
not in effect for psychiatric disability until March 10, 
1990, and could not in any case be effectuated prior to May 
30, 1989, the date that the Board denied service connection 
for psychiatric disability.  

Records received from the Social Security Administration 
records in August 1987 contain the report of an evaluation by 
J. H. A., M.D., a private neuropsychiatrist who examined the 
veteran in June 1987.  Dr. A. reported that the veteran had 
attended college for three years after he was discharged from 
the Navy and that he had previously completed his high school 
education with a GED diploma.  He later worked as a 
contractor building residential homes for nine months but was 
under too much stress and physical exertion.  He reportedly 
worked until October 1985 but had not worked since.  

These records also show that in July 1987, the veteran was 
found to be disabled for Social Security purposes, effective 
from April 1987, based on an affective disorder and on a 
personality disorder.  However, a personality disorder is not 
a disability under the law providing for payment of VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2000).  
Moreover, the psychiatric diagnosis was based on an 
evaluation by Dr. A., who diagnosed the veteran with severe 
depressive reaction secondary to his Acquired Immune 
Deficiency Syndrome.  

This is consistent with the other evidence of record, which 
shows that the veteran was unemployable in the years 
following the receipt of his informal claim for TDIU 
primarily due to nonservice-connected disabilities.  Although 
the veteran maintained that he was unemployable due to his 
service-connected irritable bowel syndrome, the 
gastrointestinal examiner in August 1986 differed with this 
view, reporting that the veteran's inability to work was more 
related to his underlying psychiatric problem (for which 
service connection was not yet in effect) than to his 
irritable bowel syndrome per se.  

Moreover, the other medical evidence of record shows that the 
veteran was found to be HIV positive in late 1986 and that 
the anxiety and depression associated with that finding was 
significantly debilitating.  During a fee-basis psychiatric 
examination in February 1988, it was reported that since the 
veteran's diagnosis had been confirmed, his anxiety level had 
increased tremendously and that he had limited his daily 
activities because of his fear.  He could not get interested 
in anything because of his obsession, and, by history, his 
persistent diarrhea interfered with his pursuing any 
sustained, goal-directed activity that required attendance 
and presence on a particular job.  It was reported that he 
had been experiencing severe anxiety with chronic irritable 
bowel and persistent diarrhea.  Numerous medications had 
failed to control his bowel problem.  It was further reported 
that in January 1987, he was given a positive diagnosis for 
HTLV-III/HIV Stage III and that since that time, his anxiety 
level had increased, his functioning level had decreased, and 
he was experiencing feelings of depression, worry, fear, 
apprehension, anticipatory anxiety, and dejection.  He was 
under the care of VA physicians and attended day care at a VA 
hospital twice a week.  He was described as "mostly obsessed 
with his disease."  His anxiety level was extremely high, 
and it was felt that he tried to withdraw in order to deal 
with his very painful periodic panic.  The diagnostic 
impressions were chronic anxiety disorder, and HTLV-III/HIV 
positive blood.  

What is notable from the examination findings in February 
1988 is that the veteran's irritable bowel syndrome merely 
interfered with his inability to secure or follow a 
substantially gainful occupation, while the psychiatric 
problems resulting from his HIV positive status led him to 
withdraw from society in order to deal with those problems.  
His irritable bowel syndrome, while severe, was hardly the 
determining factor in his inability to secure or follow 
gainful employment.  

There is little doubt that the veteran believes that he was 
totally disabled since 1986.  However, the issue before the 
Board is whether he was unemployable due solely to his then 
service-connected disabilities.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to a TDIU must be 
established solely on the basis of impairment arising from 
service-connected disorders).  

Prior to March 11, 1990, service connection was not in effect 
for psychiatric disability, nor was service connection in 
effect for acquired immune deficiency syndrome.  (A rating 
decision dated in July 1996 denied compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for HIV based on 
a VA hospitalization from June 11 to July 9, 1986.)  It is 
clear, however, that these disabilities were substantially 
disabling.  Service connection was in effect during this 
timeframe only for irritable bowel syndrome and allergic 
rhinitis, and the latter disability is not shown to have been 
even marginally disabling during this period.  The service-
connected disabilities, in their totality, cannot be said to 
have rendered the veteran unemployable.  There is no showing 
that the veteran was unemployable with respect to any 
substantially gainful occupation, including sedentary 
employment, between August 27, 1986, and March 11, 1990.  It 
was only on the latter date that service connection was 
established for the veteran's psychiatric disability, and, 
thus, only from March 11, 1990, that his total disability 
based on service-connected disorders could be said to date.  
A significant part of the veteran's disability picture prior 
to that date was predicated on disabilities for which service 
connection was not in effect.  Indeed, when the veteran was 
hospitalized by VA from February to March 1990, it was felt 
that it was his diagnosed personality disorder that led to 
his anorexia.  

The veteran testified in September 2000 that E. B., his 
private psychotherapist, had reviewed his history and had 
indicated that it appeared from the veteran's statements that 
he was totally disabled due to his symptoms of irritable 
bowel syndrome since the spring of 1979, less than a year 
following his separation from service.  He testified that E. 
B.'s review of the medical records from the VA facility at 
Biloxi, Mississippi, indicated that the veteran reported 
fecal incontinence, which prevented him from obtaining 
employment during his periods of treatment at the VA 
facilities at Biloxi and Gulfport.  

The veteran further testified that he could get employment 
but that he could not maintain employment in the years 
following service due to his irritable bowel syndrome.  He 
said that he could work for 30 to 90 days at the most, when 
he would begin having irritable bowel symptoms, and 
eventually simply not report back to work.  He testified that 
he did various types of jobs, including working in a 
department store, restaurants, or doing construction.  He 
indicated that these were types of jobs that would not 
necessarily allow him to take a bathroom break when he needed 
it.  He also said that he had 3 to 31/2 years of college but 
that he was unable to complete his degree program because of 
his irritable bowel syndrome.  Prior to 1991, he had not 
applied to VA for vocational rehabilitation because he did 
not think was able to work.  

To the extent that the veteran's history may be relied on, 
this evidence does not show more than temporary exacerbations 
of irritable bowel syndrome that might have temporarily 
impaired his ability to work but not his capacity to obtain 
or retain substantially gainful employment.  It is 
significant that the veteran did work during the period 
following service, and there is considerable contemporaneous 
evidence that his ability to secure or follow substantially 
gainful employment prior to March 11, 1990, was significantly 
impaired by nonservice-connected disorders.  Moreover, the VA 
treatment records that E. B. reviewed and about which the 
veteran testified, those dating from 1986, show that the 
veteran had diarrhea and constipation, cramping, and 
abdominal distress.  When he was briefly hospitalized by VA 
in May 1986, it was reported that the veteran had a history 
of diarrhea, as well as a six-month history of 2 to 3 loose 
stools a day.  Irritable bowel syndrome was diagnosed, but 
fecal incontinence was not objectively confirmed.  

The Board notes, however, that as of March 11, 1990, the 
veteran had a combined service-connected rating of 70 percent 
and that, by that point, the combined effects of his service-
connected psychiatric and gastrointestinal disabilities were 
sufficiently disabling as to render him unemployable.  The 
medical evidence seems compelling on this point.  An 
effective date for the grant of a TDIU of March 11, 1990, is 
therefore warranted.  


ORDER

An effective date earlier than March 11, 1990, for a grant of 
service connection for dysthymia is denied.  

An effective date earlier than February 10, 1986, for a grant 
of service connection for irritable bowel syndrome is denied.  

An effective date of February 10, 1986, for a grant of a 30 
percent evaluation for irritable bowel syndrome is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An effective date of March 11, 1990, for a grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The service medical records show that the veteran was seen in 
May 1978 with a complaint of right knee and hip pain but that 
his knee and hip were found to be within normal limits.  

VA X-rays of the right knee in April 1991 were normal.  X-
rays of the right hip showed a sclerotic lesion within the 
superior pubic ramus, which was thought to be a bone island.  
There was also a conversion defect shown of no clinical 
significance.  A fee-basis orthopedic examination in April 
1991 resulted in a diagnosis of healed sprains of the right 
hip, knee and ankle with persistent and functional overlay.  
It was felt that there was a possible minor fracture of the 
right ankle with persistent complaints and functional 
overlay.  

The veteran testified in September 2000 that he had 
intermittent right knee pain and posterior give-way of the 
knee in service.  He said that he also had intermittent 
"popping" of his right hip.  This sensation felt as though 
the hip were dislocating.  He said this happened about once a 
month but that his right knee was symptomatic somewhat more 
often.  He testified that he treated his knee and hip 
symptoms with medication but that he had not received a 
diagnosis of right knee or hip disability.  He said that he 
also had limitation of motion of his right knee.  He reported 
that he had been in a motor vehicle accident and that a test 
involving crossing his knee over his leg was abnormal.  The 
veteran testified that he took Motrin or Indocin for his 
right knee and hip problems, as well as for his service-
connected stress fractures of the heels, but that the 
medication was initially prescribed for his knee and hip 
complaints.  

A September 2000 progress note from a VA mental hygiene 
clinic received at the Board hearing the same month indicates 
that the veteran had experienced a moderate improvement in 
his dysphoria, especially since successful fusion of his C6-7 
but that he also had persistent panic episodes that, in the 
opinion of the examiner, rendered him totally disabled 
"besides his medical condition."  However, the findings on 
mental status examination were unremarkable, except for 
thought content that focused on health issues.  This report 
also set forth a computer-generated - apparently partial - 
list of the veteran's current medications, at least 20 in 
number.  

The veteran maintains that he has kidney disability and 
duodenitis and gastritis with reflux secondary to medications 
received for his service-connected disorders.  

The record shows that an abdominal ultrasound by VA in May 
1987 visualized kidneys of normal echotexture and size and 
contour.  However, a private ultrasound of the kidneys in 
April 1991 suggested normal renal images except for increased 
echotexture consistent with some element of medical renal 
disease.  However, a VA general medical examination in 
October 1993 could find no evidence of kidney disease.  The 
examiner remarked that laboratory studies had virtually 
eliminated the presence of any renal disease at that time.  
In addition, a renal ultrasound of both kidneys in October 
1993 was interpreted as normal.  

In September 2000, the veteran testified that he began having 
lower back pain and a burning sensation on urination that 
caused him to be evaluated.  He indicated that it was felt 
that these symptoms could be due to HIV.  The veteran further 
testified that since taking the pain medication, his claimed 
kidney problems had cleared and that he had had no symptoms 
since then.  However, he wished to continue to pursue the 
kidney disability claim.  

An endoscopy performed by VA in May 1986 showed mild 
duodenitis and mild reflux esophagitis.  Although an antral 
ulcer was suspected on a VA upper gastrointestinal series in 
February 1988, the findings on a VA upper gastrointestinal 
series in March 1988 were interpreted as consistent with 
duodenitis.  When seen at a VA outpatient clinic in May 1988, 
the assessment was duodenitis.  VA laboratory studies in 
January 1989 show slightly decreased red blood count, 
hemoglobin, and hematocrit.  A private flexible sigmoidoscopy 
in July 1990 revealed internal hemorrhoids.  A private air 
contrast barium enema was normal at that time.  

A VA gastrointestinal examination in October 1993 resulted in 
a pertinent diagnosis of mild duodenitis, documented by 
endoscopy and upper gastrointestinal series.  The examiner 
indicated that the veteran's history indicated that this was 
most likely exacerbated by nonsteroidal use previously but 
was not felt to be secondary to nonsteroidal use alone, since 
he had been off nonsteroidal medication for three years and 
his duodenitis had persisted.  He was felt to be fairly well 
controlled with H2 blockers.  

The veteran testified in September 2000 that an ulcer never 
really developed and that he wanted to reclassify the issue 
as service connection for duodenitis and gastritis with 
reflux.  Since discontinuing some medications, his symptoms 
fluctuated.  He said that he was being currently treated for 
his gastrointestinal symptoms by the VA in Miami.  He said 
that he was being treated with a medication similar to 
Prilosec.  

The veteran also testified in September 2000 that he had 
panic attacks that resulted from his anxiety, not from his 
dysthymia or depression.  He claimed that he had both anxiety 
and depression related to service.  (The Board notes that the 
VA psychiatric examiner in August 1996 stated that the 
veteran presented with a longstanding history of depressive 
and anxiety symptoms, including disturbed sleep, decreased 
energy, decreased motivation, and headaches that could be 
accounted for with a diagnosis of dysthymia.)  He said that 
he was on Wellbutrin for depression and Xanax for anxiety or 
panic attacks.  He indicated that his psychiatric disorder 
alone would make it impossible for him to work.  He reported 
that he was receiving private treatment only for his 
psychiatric problems.  

The veteran further testified that he had intermittent 
tenderness and pain with respect to the scar on his chin.  He 
also said that he had a lip scar that was incurred when he 
fell in service.  He said that the lip scar that would split 
open and become red and sore.  He felt that he should receive 
an additional 10 percent rating for the lip scar.  

With respect to his heels, the veteran testified in September 
2000 that he had pain in his heels that would fluctuate with 
the amount of pain medication that he would take.  He said 
that he could walk or stand for periods of from 30 minutes at 
worst to 11/2 to 2 hours at worst.  He said that this had been 
fairly consistent since leaving service.  The right heel was 
worse than the left.  VA has prescribed heel inserts, which 
helped for a while.  The heel pain was initiated by walking 
or standing.  He said that the pain was a dull pain that 
radiated into the ankles and the soles of the feet.  He said 
that the last time that he was seen for this problem was by 
the VA in Miami in 1996.  He said that there was not much 
that medical personnel could do and that he just had to live 
with the problem.  

Because of recent hearings, the complexity of the issues 
involved, and the lengthy processing of this appeal, it does 
not appear that the veteran has been recently examined.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, the Board is of the opinion that 
further development is required.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability at any time in 
recent years.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any right knee and 
hip disabilities, and the current 
severity of any jaw trauma with scars and 
stress fractures of the heels, found to 
be present.  Any indicated studies should 
be performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file in detail and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any current right knee 
or right hip disability was caused or 
chronically worsened by service-connected 
stress fractures of the heels.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  The veteran should be afforded VA 
examinations to determine the nature and 
extent of any kidney disability, and any 
duodenitis and gastritis with reflux, 
found to be present.  Any indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiners are requested to review the 
claims file in detail and provide 
opinions as to whether it is at least as 
likely as not (50 percent probability) 
that any current kidney disability, or 
any current duodenitis and gastritis with 
reflux, was caused or chronically 
worsened by medications prescribed for 
service-connected disabilities.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current severity of any psychiatric 
disability found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file in detail and identify, if 
possible, the symptoms of psychiatric 
illness resulting from the service-
connected psychiatric disorder and the 
symptoms of psychiatric illness resulting 
from nonservice-connected disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Following any 
further indicated development, the RO 
should readjudicate the claims that 
remain in appellate status.  

6.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, if any, 
and they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


